Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to claims filed on 03/08/2021. Claims 21-40 are pending.

Response to Arguments
Applicant’s remarks with regard to the double patenting rejection is acknowledged. Remarks p. 10.
Applicant’s arguments, see Remarks pp. 15-16, filed 03/08/2021, with respect to rejection(s) of claim 24 under section 103 have been fully considered and are persuasive.  The rejection(s) of claim 24 under section 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wang
Applicant's remaining arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Applicant argues that Shin fails to teach “in order to reduce the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource instance.” Remarks p. 12. Applicant’s argument is not persuasive because claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2111.04. In this case, the limitation “in order to reduce the likelihood of stranding 
Applicant argues that Ashok fails to teach “wherein the plurality of virtualized computing resource instances comprises one or more instances of each of a plurality of different virtualized computing resource instance types.” Remarks pp. 12-13. In particular, Applicant argues that Ashok merely discloses size options, but not that the virtualized computing resource instances comprises one or more instances of each of a plurality of different virtualized computing resource instance types. Remarks p. 13. While Ashok discloses sizes “extra small,” “small,” “medium,” “large,” and “extra large,” such language is merely exemplary in nature. One of ordinary skill in the art would have recognized that Ashok could merely provide two size options. In one embodiment, Ashok discloses creating a new VM instance of a different size (i.e., type) on the same cloud computing node as an old VM instance that is being replaced. ¶ [0068]. During this transition, the new VM instance and the old VM instance (of a different size) co-exist on the same computing node. As such, the computing node contains one or more instances of each of the plurality of different type (when there are only two size options).
Applicant argues that the new instance in Ashok runs in a development or test environment that is a different environment that the old instance. Remarks pp. 13-14. Applicant’s argument is not persuasive because the claims do not preclude the instances to run in different environments, but merely require that 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,491,667 in view of U.S. Pat. No. 9,858,181 (“Uematsu”). Claims 21-40 differ from claims 1-20 of U.S. Patent No. 10,491,667, in that claims 1-20 of U.S. Patent No. 10,491,667 do not disclose, for at least one of the memory module configured to provide virtualized memory for at least one of the plurality of memory modules, a plurality of integrated circuit memory devices on the physical memory module comprises integrated circuit memory devices of different densities. Uematsu discloses a memory module (Fig. 1, 10A and/or 10B) comprising both DRAM and Flash memories. Col. 1, line 61 – Col. 2, line 9. Uematsu discloses that DRAMs are a high-speed memory, and flash memories have lower speed and higher capacities (i.e., density) than the DRAMs. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 25-28, 30-32, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0068600 (“Ashok”), and further in view of U.S. Pub. No. 2012/0300555 (“Shin”).

Regarding claim 21, Ashok teaches a system, comprising: 
a plurality of computing nodes (Fig. 3, 201a and 201N) that implement a hardware virtualization service on behalf of one or more service clients (“one or more 
a plurality of virtualized computing resource instances, each hosted on a respective one of the computing nodes (Fig. 3 depicting various VM instances running on a cloud computing node) and comprising one or more virtual processors and virtualized memory (“providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]; “new virtual machine in the development environment that utilizes a fewer number of physical resources by also utilizing virtual resources,” ¶ [0016]); 
wherein the plurality of virtualized computing resource instances comprises one or more instances of each of a plurality of different virtualized computing resource instance types (“providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]); 
wherein the amount of virtualized memory in each virtualized computing resource instance is dependent on a respective ratio between the number of virtual processors 
wherein, for at least one of the virtualized computing resource instances, the virtualized memory in the at least one virtualized computing resource instance is implemented by one or more of the physical memory modules of the computing node on which it is hosted (“Operating system 302A executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also referred to herein as the host physical memory), one or more disk drives 306A and the like,” ¶ [0041]).
Ashok fails to teach, for at least one physical memory module of the one or more physical memory modules of the computing node that hosts the at least one virtualized computing resource instance, a plurality of integrated circuit memory devices on the physical memory module comprises integrated circuit memory devices of different densities, in order to reduce the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource instance. Shin discloses a memory module comprising a plurality of integrated circuit memory devices of different densities (“the semiconductor memory device 440a having a capacity of 12 Gb may be manufactured by forming a memory region having a density of 2 3 Gb and a memory region having a density of 2 2 Gb on one chip. In addition, the semiconductor memory device 440b may be manufactured by forming a memory region having a density of 2 2 Gb and a memory region having a density of 2 2 Gb on one chip.,” ¶ [0121]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to incorporate memories of different densities into a 
The limitation “in order to reduce the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource instance” is non-limiting because it merely recites an intended result. 

Regarding claim 22, Ashok-Shin teaches the invention of claim 21, and further teaches that the hardware virtualization service is configured to support multi- tenancy (Ashok: "Resource Pooling: The provider's computing resources are pooled to serve multiple consumers using a multi-tenant model,” ¶ [0024]); and wherein the hardware virtualization service provides virtualized computing resource instances for lease by service clients (Ashok: “Public Cloud: The cloud infrastructure is provisioned for open use by the general public,” ¶ [0034]; “one or more cloud computing nodes 201 (also referred to as "clusters") with which local computing devices used by cloud consumers…may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds,” ¶ [0039]).

Regarding claim 25, Ashok-Shin teaches the invention of claim 21, and further teaches that at least one of the computing nodes hosts virtualized resource instances of two or more different virtualized computing resource instance types (Ashok: Fig. 3 depicting each cloud computing node hosting various VM instances). Ashok discloses creating a new VM instance of a different size (i.e., type) on the same cloud computing 

Regarding claim 26, Ashok teaches a method, comprising: 
performing, by one or more computers (Fig. 3, 301, 201A and/or 201N): 
provisioning physical resources of the one or more computers (“executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also referred to herein as the host physical memory), one or more disk drives 306A and the like,” ¶ [0041]) to create a plurality of virtual computing resource instances that are hosted on a computing node comprising the one or more computers (Fig. 3 depicting various VM instances running on a cloud computing node) for the benefit of one or more clients (“one or more cloud computing nodes 201 (also referred to as "clusters") with which local computing devices used by cloud consumers,” ¶ [0039]), wherein the computing node comprises one or more physical memory modules (“executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also referred to herein as the host physical memory), one or more disk drives 306A and the like,” ¶ [0041])  comprising a total memory (Physical memory inherently has a total memory size because the physical memory is limited by the number of transistors.);
wherein, for each of the plurality of virtual computing resource instances, said provisioning comprises: 

configuring one or more of the one or more physical memory modules to provide virtualized memory for the virtual computing resource instance (“providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]; “new virtual machine in the development environment that utilizes a fewer number of physical resources by also utilizing virtual resources,” ¶ [0016]), wherein the amount of virtualized memory provided for the virtual computing resource instance is dependent on a predetermined ratio between processor capacity and memory capacity (“A virtual machine size of "extra large" may have eight processor cores and a memory capacity of 14 GB,” ¶ [0004]); and
wherein, for at least one of the virtualized computing resource instances, the virtualized memory in the virtualized computing resource instance is implemented by one or more of the physical memory modules of the computing 
Ashok fails to teach, for at least one physical memory module of the one or more physical memory modules of the computing node that hosts the at least one virtualized computing resource instance, a plurality of integrated circuit memory devices on the physical memory module comprises integrated circuit memory devices of different densities, in order to reduce the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource instance. Shin discloses a memory module comprising a plurality of integrated circuit memory devices of different densities (“the semiconductor memory device 440a having a capacity of 12 Gb may be manufactured by forming a memory region having a density of 2 3 Gb and a memory region having a density of 2 2 Gb on one chip. In addition, the semiconductor memory device 440b may be manufactured by forming a memory region having a density of 2 2 Gb and a memory region having a density of 2 2 Gb on one chip.,” ¶ [0121]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to incorporate memories of different densities into a memory module, as taught by Shin, into Ashok, in order to improve performance by providing a semiconductor memory package with a smaller size, and that consumes lower power.


Regarding claim 27, Ashok-Shin teaches the invention of claim 26, and further teaches that, for at least two of the plurality of virtual computing resource instances, said provisioning comprises provisioning physical resources to provide different processor capacities or different memory capacities for each of the virtual computing resource instances (Ashok: ¶ [0004] discloses VM instance sizes (i.e., types) comprising various numbers of cores and memory capacities). Ashok discloses creating a new VM instance of a different size (i.e., type) on the same cloud computing node as an old VM instance that is being replaced. ¶ [0068]. During this transition, the new VM instance and the old VM instance (of a different type/size) co-exist on the same computing node.

Regarding claim 28, Ashok-Shin teaches the invention of claim 26, and further teaches that the plurality of virtual computing resource instances comprises one or more instances of each of a plurality of different virtual computing resource instance types; and wherein the predetermined ratio between processor capacity and memory capacity is different for at least two of the plurality of different virtual computing resource instance types (Ashok: ¶ [0004] discloses VM instance sizes (i.e., types) comprising various numbers of cores and memory capacities). Ashok discloses creating a new VM instance of a different size (i.e., type) on the same cloud computing node as an old VM instance 

Regarding claim 30, Ashok-Shin teaches the invention of claim 26, and further teaches that the amount of memory on the physical memory module is x gigabytes, where x is a positive integer and not a power of two (Shin: “capacity of 36 GB,” ¶ [0117]).

Regarding claim 31, Ashok-Shin teaches the invention of claim 26, and further teaches that: receiving, from a given client, a request for a virtual computing resource instance, wherein the request specifies a virtual computing resource instance type and a processor capacity (Ashok: “the customer may request to resize virtual machine 309 from being small to extra large thereby increasing the number of physical processor cores to be utilized from a single processor core to eight processor cores and increasing the required memory capacity from 1.75 GB to 14 GB," ¶ [0065]); and assigning to the given client, in response to said receiving, use of a particular one of the plurality of virtual computing resource instances (Ashok: Fig. 5, Steps 505 and/or 507).

Regarding claim 32, Ashok-Shin teaches the invention of claim 31, and further teaches that the memory capacity of the physical memory module that provides the virtualized memory for the virtual computing resource instance satisfies (Shin: “the first memory region 122 may have a capacity of 2 M Gb (here, M is an integer greater than or equal to 0), the second memory region 124 may have a capacity of 2 N Gb (here, N 

Regarding claim 34, Ashok-Shin teaches the invention of claim 31, and further teaches that the combined memory capacity of two physical memory modules that provide the virtualized memory for the virtual computing resource instance satisfies (Shin: “the first memory region 122 may have a capacity of 2 M Gb (here, M is an integer greater than or equal to 0), the second memory region 124 may have a capacity of 2 N Gb (here, N is an integer greater than or equal to 0, and N is different from M), and the (k)th memory region 126 may have a capacity of 2 O Gb (here, 0 is an integer greater than or equal to 0, and O is different from M and N),” ¶ [0099]; also Figs. 7A-8B) a predetermined ratio between processor capacity and memory capacity that is defined for virtual computing resource instances of the specified virtual computing resource instance type having the specified processor capacity (Ashok: ¶ [0004] discloses VM instance sizes (i.e., types) comprising various numbers of cores and memory capacities having a predetermined ratio).

Regarding claim 35, Ashok teaches a system, comprising:
one or more computing devices, at least one of which implements a server (Fig. 3, 201A and/or 201N); 
a virtual computing service, implemented by the one or more computing devices (“cloud computing environment 102 includes one or more cloud computing nodes 201 (also referred to as "clusters")…may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds,” ¶ [0039]), wherein the server comprises one or more physical memory modules (“executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also referred to herein as the host physical memory), one or more disk drives 306A and the like,” ¶ [0041]);
wherein the server is configured to host a virtual resource instance on behalf of a subscriber or customer of the virtual computing service (“one or more cloud computing nodes 201 (also referred to as "clusters") with which local computing devices used by cloud consumers,” ¶ [0039]); 
wherein the virtual resource instance comprises: 
one or more virtual processors (“providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]; “new virtual machine in the development environment that utilizes a fewer number of physical resources by also utilizing virtual resources,” ¶ [0016]), each implemented by a processor core or hardware execution context of a physical processor (“executes on a real or physical 
virtualized memory (“providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]; “new virtual machine in the development environment that utilizes a fewer number of physical resources by also utilizing virtual resources,” ¶ [0016]) implemented by a plurality of integrated circuit memory devices on one or more of the one or more  physical memory modules (“executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also referred to herein as the host physical memory), one or more disk drives 306A and the like,” ¶ [0041]); and
wherein the amount of virtualized memory is dependent on a predetermined ratio between processor capacity and memory capacity (“A virtual machine size of "extra large" may have eight processor cores and a memory capacity of 14 GB,” ¶ [0004]).
Ashok fails to teach, for at least one physical memory module of the one or more physical memory modules of the computing node that hosts the at least one virtualized computing resource instance, a plurality of integrated circuit memory devices on the physical memory module comprises integrated circuit memory devices of different densities, in order to reduce the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource 
The limitation “in order to reduce the likelihood of stranding physical memory while implementing the virtualized memory in the at least one virtualized computing resource instance” is non-limiting because it merely recites an intended result. 

Regarding claim 36, Ashok-Shin teaches the invention of claim 35, and further teaches that the amount of memory provided by the integrated circuit memory devices on at least one of the one or more physical memory modules is 10 gigabytes (GB), 12 GB, 14 GB, 20 GB, 24 GB, or 36 GB (Shin: “capacity of 36 GB,” ¶ [0117]).

Regarding claim 37, Ashok-Shin teaches the invention of claim 35, and further teaches that the physical processor includes multiple memory channels over which it communicates with the one or more physical memory modules (Shin: “A memory 

Regarding claim 38, Ashok-Shin teaches the invention of claim 35, and further teaches that the amount of memory provided by the integrated circuit memory devices on at least one of the one or more physical memory modules is x gigabytes, where x is a positive integer and not a power of two (Shin: “capacity of 36 GB,” ¶ [0117]).

Regarding claim 39, Ashok-Shin teaches the invention of claim 35, and further teaches that the amount of memory provided by the integrated circuit memory devices on at least one of the one or more physical memory modules is x terabytes, where x is a positive integer and not a power of two (Shin: “the first memory region 122 may have a capacity of 2 M Gb (here, M is an integer greater than or equal to 0), the second memory region 124 may have a capacity of 2 N Gb (here, N is an integer greater than or equal to 0, and N is different from M), and the (k)th memory region 126 may have a 

Regarding claim 40, Ashok-Shin teaches the invention of claim 35, and further teaches: 
wherein another one of the computing devices implements another server (Ashok: Fig. 3, 201A and/or 201N); 
wherein the other server is configured to host another virtual resource instance (Ashok: Fig. 3 depicting various VMs running on each cloud computing node 201); 
wherein the other virtual resource instance comprises: 
one or more virtual processors (Ashok: “providing the customers an option of sizing a virtual machine, which determines the number of processing units or cores, the memory capacity and the local file system size that is allocated to a running instance,” ¶ [0061]; “new virtual machine in the development environment that utilizes a fewer number of physical resources by also utilizing virtual resources,” ¶ [0016]), each implemented by a processor core or hardware execution context of a physical processor (Ashok: “executes on a real or physical computer 303A…includes one or more processors 304A, a memory 305A (also referred to herein as the host physical memory), one or more disk drives 306A and the like,” ¶ [0041]).; and 

wherein the capacity of the one or more virtual processors of the other virtual resource instance or the amount of virtualized memory of the other virtual resource instance is different than that of the virtual resource instance (Ashok: ¶ [0004] discloses VM instance sizes (i.e., types) comprising various numbers of cores and memory capacities). 
	Ashok discloses creating a new VM instance of a different size (i.e., type) on the same cloud computing node as an old VM instance that is being replaced. ¶ [0068]. During this transition, the new VM instance and the old VM instance (of a different type/size) co-exist on the same computing node.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashok-Shin as applied to claim 21 above, and further in view of U.S. Pub. No. 2013/0346493 (“Martin”).

Regarding claim 23, Ashok-Shin teaches the invention of claim 21, and further teaches that the hardware virtualization service provides virtualized computing resource instances for lease by service clients (Ashok: “Public Cloud: The cloud infrastructure is provisioned for open use by the general public,” ¶ [0034]) and provisioning virtualized computing resource instances at the ratios defined for their types (Ashok: ¶¶ [0004] and/or [0061]), but fails to teach that for one or more of the virtualized computing resource instances, including the at least one of the virtualized computing resource instances, all of the processor capacity of the physical processors that implement the virtual processors and all of the memory capacity of the one or more physical memory modules that are used in the implementation of the virtualized memory are available for lease by service clients. Martin teaches that for one or more of the virtualized computing resource instances, including the at least one of the virtualized computing resource instances, all of the processor capacity of the physical processors that implement the virtual processors and all of the memory capacity of the one or more physical memory modules that are used in the implementation of the virtualized memory are available for lease by service clients (“If tenants need strong isolation, they may be moved to their own physical environment much like class of service represented by 3A and 5A within physical environments 3, and 5, respectively,” ¶ [0038]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to incorporate tenant isolation, as taught by Martin, into Ashok-Shin, in order to provide tenants with strong isolation from other tenants, thereby increasing privacy and security.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashok-Shin as applied to claim 21 above, and further in view of U.S. Pub. No. 2015/0277944 (“Wang”).

Regarding claim 24, Ashok-Shin teaches the invention of claim 21, but fails to teach that each of the computing nodes hosts virtualized resource instances of a single virtualized computing resource instance type. Wang teaches each of the computing nodes hosts virtualized resource instances of a single virtualized computing resource instance type (“the virtualization system includes three types of hardware resources: an HT1, an HT2, and an HT3. The HT1 can provide a virtual machine VT1, the HT2 can provide a virtual machine VT2, and the HT3 can provide a virtual machine VT3. In addition, the VT1, the VT2, and the VT3 are all configured with a required hardware resource such as a CPU, memory, and a hard disk capacity. For example, a hardware resource configuration of the VT1 may be as follows: CPU=1.5 Gigahertz (GHz), memory is 8 Gigabyte (GB), and a hard disk capacity is 100 GB. Hardware resources of all types of virtual machines are the same, and one or more virtual machines of a same type can run on each hardware resource,” ¶ [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate virtual machines of the same type, as taught by Wang, into Ashok-Shin, in order to preferentially allocate a virtual machine corresponding to a virtual machine type with a high priority, thereby improving the execution of high priority applications.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashok-Shin as applied to claim 28 above, and further in view of U.S. Pub. No. 2014/0082612 (“Breitgand”).

Regarding claim 29, Ashok-Shin teaches the invention of claim 28, but fails to teach determining, prior to said provisioning, the plurality of different virtual computing resource instance types for which physical resources are to be provisioned or the number of virtual computing resource instances of each of the plurality of different virtual computing resource instance types for which physical resources are to be provisioned; and wherein said determining is dependent on data representing a history of virtual computing resource instance requests or usage, or on a prediction of future virtual computing resource instance demand. Breitgand teaches determining, prior to said provisioning (Fig. 3 depicting determining demand prior to provisioning), the plurality of different virtual computing resource instance types for which physical resources are to be provisioned or the number of virtual computing resource instances of each of the plurality of different virtual computing resource instance types for which physical resources are to be provisioned (“demand analyzer 308 is operative to…determine whether or not a monitored virtual machine needs to be increased in size (e.g., by increasing the number and/or capacity of the resource elements assigned to the monitored virtual machine) or decreased in size (e.g., by decreasing the number and/or capacity of the resource elements assigned to the monitored virtual machine),” ¶ [0041]); and wherein said determining is dependent on data representing a history of virtual computing resource instance requests or usage, or on a prediction of future .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashok-Shin as applied to claim 31 above, and further in view of U.S. Pub. No. 2015/0199197 (“Maes”).

Regarding claim 33, Ashok-Shin teaches the invention of claim 31, but fails to teach that the memory capacity of the physical memory module that provides the virtualized memory for the virtual computing resource instance is a physical memory module among available physical memory modules of the plurality of physical resources that most closely matches a memory capacity that satisfies a predetermined ratio between processor capacity and memory capacity that is defined for virtual computing resource instances of the specified virtual computing resource instance type having the specified processor capacity. Maes teaches that the memory capacity of the physical memory module that provides the virtualized memory for the virtual computing resource instance is a physical memory module among available physical memory modules of the plurality of physical resources that most closely matches a memory capacity that satisfies a predetermined ratio between processor capacity and memory capacity that is defined for virtual computing resource instances of the specified virtual computing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455                            
                                                                                                                                                                                              /DAVID R LAZARO/Primary Examiner, Art Unit 2455